Citation Nr: 1643843	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-36 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 40 percent for residuals of a compression fracture T-6-10 with deformity, lumbar spinal stenosis, with lumbar traumatic degenerative changes prior to September 2, 2015.

2.  Entitlement to a disability rating higher than 20 percent for residuals of a compression fracture T-6-10 with deformity, lumbar spinal stenosis, with lumbar traumatic degenerative change after September 2, 2015.

3.  Entitlement to a separate compensable disability rating for right lower extremity radiculopathy prior to September 2, 2015.

4.  Entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy after September 2, 2015. 

5.  Entitlement to a separate compensable disability rating for left lower extremity radiculopathy prior to September 2, 2015.


6.  Entitlement to a disability rating in excess of 20 percent for left lower extremity radiculopathy after September 2, 2015.

7.  Entitlement to service connection for a total disability rating based upon individual unemployability (TDIU).  

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) based upon an in-service personal assault and/or major depressive disorder.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from March 1970 to September 1972, including service in the Republic of Vietnam from August 1971 to September 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Board hearing was conducted in June 2013 by the undersigned Veterans Law Judge regarding only the issue of entitlement to an increased rating for his lumbar spine disability.  A transcript is associated with the claims file.  To the extent that the Veteran's representative submitted a new request for a Decision Review Officer hearing on a standardized notice of disagreement with his back rating following the September 2015 supplemental statement of the case and accompanying rating decision, there is no due process deficiency here with proceeding with an appellate decision because the Veteran's right to an appellate hearing was satisfied by the June 2013 Board hearing.  In this regard, no deficiencies in the June 2013 Board hearing have been alleged that would warrant remand for a Regional Office hearing on the same appellate issue for which the new hearing was requested.  The Court has held that a veteran is afforded due process despite the denial of a hearing before the RO when, on appeal, he is offered the opportunity of a hearing before the Board.  See Bowen v. Shinseki, 25 Vet.App. 250, 254 (2012) (holding that there is no due process violation when the Secretary, in error, denies the veteran a hearing before the RO, but the veteran maintains the ability to appeal and obtain a de novo hearing before the Board).

In another procedural matter, the Board notes that at the time the Veteran filed his claim for an increase in his back disability in 2008, he was rated under the spine regulations that were in effect prior to amendments made in September 23, 2002 (see 67 Fed. Reg. 54,345 (Aug. 22, 2002)) and September 26, 2003 (see 68 Fed. Reg. 51,454 (Aug. 27, 2003)).  See also 69 Fed. Reg. 32, 449 (June 10, 2004) (containing a correction to Notes (1) and (2)).  The Board will hereafter designate the regulations in effect prior to the respective changes as the "pre-amended" regulations and the subsequent regulations as the "amended" regulations.  Here, because the current appeal stems from the Veteran's claim for an increase made in 2008, the Board notes that only the amended regulations are for consideration in adjudicating whether he meets the criteria for a higher rating.  

However, the Board recognizes that, during the course of the Veteran's appeal for a higher rating for his back, the RO issued a rating decision in September 2015 that decreased the Veteran's back disability from his 40 percent disabling rating under the pre-amended schedular criteria, Diagnostic Code 5295-5285, to a 20 percent disability rating under the new rating criteria, now Diagnostic Code 5242, effective September 2, 2015.  Importantly, because the rating decision simultaneously awarded separate 20 percent disability ratings for the Veteran's right and left lower extremity radiculopathy associated with his back disability, which resulted in a higher overall disability rating for the Veteran's disability effective September 2, 2015, there was no actual reduction in compensation that is subject to application of special notice and due process requirements of 38 C.F.R. § 3.105(e) for "reductions in evaluation."  See September 2015 rating decision.  

It is also important to note that the U.S. Court of Appeals for the Federal Circuit held that 38 U.S.C.A. § 1159 does not prohibit a change in the applicable diagnostic code because "service connection for a 'disability' is not severed simply because the situs of a disability-or the Diagnostic Code associated with it-is corrected to more accurately determine the benefit to which a veteran may be entitled for a service connected disability."  Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011).  However, VA may not impermissibly reduce a Veteran's protected disability rating by changing the diagnostic code under which that disability rating was evaluated based on new symptoms that are otherwise separately compensable.  See Murray v. Shinseki, 24 Vet. App. 420, 428 (2011).  In this case, the pre-amended criteria for spine ratings contemplated both back and associated neurological symptoms in a single rating for the spine.  See, e.g., Diagnostic Code 5285 (assigning a 100 percent rating for residuals of a vertebral fracture for symptoms including "cord involvement"), 38 C.F.R. § 4.71a (2002).  Because the amended back regulations now allow for separate ratings for neurological symptoms, the Board finds that the reassignment of a 20 percent rating for the spine under Diagnostic Code and separate 20 percent ratings for neurological symptoms under § 38 C.F.R. § 4.124a is not an impermissible severance under Read.  See also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (stating that the Board must provide an adequate statement of reasons or bases for its selection of a diagnostic code and explain why other diagnostic codes are not reasonably analogous).

Moreover, as stated above, the current amended version of the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2015).  Thus, although the RO characterized the issues involving radiculopathy of the bilateral lower extremities as claims for "service connection" in the September 2015 rating decision, under the provisions of 38 C.F.R. § 4.71a, these are separately rated neurological manifestations of the already Veteran's service-connected lumbosacral spine disability.  Therefore, notwithstanding the wordage used by the Regional office in assigning an effective date of September 2, 2015, for "service connection" for radiculopathy, the evaluation of separate ratings for neurological manifestations for the bilateral lower extremities is part and parcel of the underlying increased rating claim for a higher rating for the spine and will be considered throughout the entire appeal period.

Next, with regard to the appellate claim listed above for TDIU, the Court has held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or . . . as part of a claim for increased compensation."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Following the most recent denial of TDIU in the August 2008 rating decision, the Veteran has again claimed that he could not work as a result of his service-connected back disability.  For instance, in a January 2015, he submitted a Social Security Administration (SSA) disability determination that found that he became disabled as of December 2, 2012, as a result of a "back disorder (disc/degenerative)."   Given this new evidence of unemployability submitted during the appeal period, the issue of entitlement to TDIU is appropriately considered on appeal as part and parcel of the Veteran's underlying increased rating claim for his back.

As a final introductory matter, the Board recognizes that the Veteran submitted a substantive appeal with regard to the issues of entitlement to service connection for hepatitic C, residuals of knee fractures, and bilateral hyperplasia of synovial, knees, with degenerative changes that were addressed in a recent July 2016 statement of the case.  These issues, however, have not been certified to the Board.  Rather, it is evident that the RO is still conducting development.  See August 2016 VA Form 9 (requesting a hearing with a Decision Review Officer).  Accordingly, as the RO still retains jurisdiction over the matters, they are not before the Board at this time.

The issues of (1) entitlement to a disability rating higher than 40 percent for residuals of a compression fracture T-6-10 with deformity, lumbar spinal stenosis, with lumbar traumatic degenerative changes prior to September 2, 2015; 
(2) entitlement to a disability rating higher than 20 percent for residuals of a compression fracture T-6-10 with deformity, lumbar spinal stenosis, with lumbar traumatic degenerative change after September 2, 2015; (3) entitlement to a separate compensable disability rating for right lower extremity radiculopathy prior to September 2, 2015; (4) entitlement to a separate compensable disability rating for left lower extremity radiculopathy prior to September 2, 2015; (5) entitlement to TDIU; and (6) whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD based upon an in-service personal assault and major depressive disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the time period beginning September 2, 2015, the Veteran's right and left lower extremity radiculopathy has been manifested by symptoms of radiating pain, numbness, and tingling, decreased sensation to the foot/toes, and paresthesias and/or dysesthesias; the disabilities more nearly approximate moderate, but not moderately severe, incomplete paralysis of the sciatic nerve.





CONCLUSIONS OF LAW

1.  From September 2, 2015, the criteria for a disability rating in excess of 20 percent rating for right lower extremity radiculopathy have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

2.  From September 2, 2015, the criteria for a disability rating in excess of 20 percent rating for left lower extremity radiculopathy have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, as the rating of neurological manifestations fall under the Veteran's broader claim for an increased rating for his spine, the duty to notify was satisfied by a letter dated March 2008.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the Veteran's radiculopathy claims have been identified and obtained to the extent possible.  In this regard, VA treatment records and private treatment records have been obtained.  Moreover, in a July 2014 letter, the Veteran was again asked to identify locations he has been treated at and to provide releases so that VA can obtain additional relevant records, but he did not respond identifying any additional records for VA to obtain that are yet outstanding.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran also submitted lay statements and oral testimony during the June 2013 Board hearing in support of his increased rating claim.  It is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the types of symptoms and severity of the Veteran's back symptoms.  Moreover, to the extent that there may have been outstanding evidence material to substantiating the claim, the undersigned remanded the appeal in November 2013 to give him a new VA examination of his spine, to include asking the examiner to comment on any nerves affected and, if so, to identify those nerves and discuss the severity of the neurological symptoms.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Further, the Veteran was provided with a VA examination in September 2015, which is found to be adequate for purposes of rating the Veteran's radiculopathy. The examination is sufficient so as to facilitate an informed assessment of the Veteran's bilateral lower extremity throughout the limited appeal period specified, especially as it pertains to the potentially applicable rating criteria.  This examination, combined with the relevant history provided by the Veteran, allow the Board to adequately address the severity of  his radiculopathy for the time period after September 2, 2015.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).

The Board is also satisfied that there has been substantial compliance with the Board's prior remand of November 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order).  With respect to the remand, the Veteran was examined in September 2015, and the VA spine examination report identified the nerves affected and also described the severity of the neurological impairment.  Thus, substantial compliance having been demonstrated, the Board may proceed to adjudicate these issues on appeal.

For the reasons set forth above, VA has substantially complied with the notice and assistance requirements to the extent possible, and the Veteran is not prejudiced by a decision on his claims for an increased rating for right and left lower extremity radiculopathy at this time.

II.  Lower Extremity Radiculopathy Ratings After September 2, 2015

The Veteran's right and left lower extremity radiculopathy are currently rated as 20 percent disabling from September 2, 2015, for paralysis of the sciatic nerve under Diagnostic Code 8520 of 38 C.F.R. § 4.124a.  Under the applicable rating criteria, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis with marked muscular atrophy; and a 80 percent rating is assigned for severe complete paralysis of the sciatic nerve, manifested by the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2015), Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The terms "mild," "moderate," and "severe" and are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

After carefully reviewing the evidence of record, the Board determines that the Veteran's right and left leg radiculopathy more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 8520 for "moderate" incomplete paralysis of the sciatic nerve from September 2, 2015.  In assessing whether a disability rating in excess of 20 percent is warranted for either the left or right lower extremity radiculopathy during this time, however, the Board concludes that "moderately severe" incomplete paralysis has not been more nearly approximated.  

At the September 2015 VA examination of the spine, the Veteran complained of "radiation of pain to bilateral lower extremities accompanied by numbness and tingling."  Physical examination demonstrated normal strength (5/5) of the lower extremity muscles of the hip, knee, ankle, and great toe.  Reflex examination of the knees and ankles were found to be normal (2+).  The results of sensory examination revealed "normal" results for sensation to light touch (dermatome) testing of the upper anterior thigh, thigh/knee, and lower leg/ankle; however, there was decreased sensation noted for the foot/toes.   Symptoms of lower extremity radiculopathy were specifically evaluated, and the September  2015 VA examiner stated that bilaterally there was "moderate" constant pain, "moderate" intermediate pain, "mild" paresthesias and/or dysesthesias, and "mild" numbness.  The VA examiner expressly stated that there were no other signs or symptoms of radiculopathy.  Significantly, the examiner identified only the sciatic nerve as the affected nerve root involved and described the "severity of the radiculopathy" as "moderate" for both the left and right sides.

Here, the Board finds that the symptoms of radiating pain, numbness, and tingling, decreased sensation to the foot/toes, and paresthesias and/or dysesthesias are sufficiently representative of a disability akin to "moderate" incomplete paralysis of the sciatic nerve.  First, the Board notes that the VA examiner expressly opined that the right and left radiculopathy was "moderate" in severity during the September 2015 examination, and the Board finds that the examiner's professional characterization of the severity to be a competent and credible assessment of the degree of radiculopathy experienced by the Veteran.  

Significantly, the September 2015 VA examiner's characterization of no more than "moderate" radiculopathy is also supported by the other findings during examination.  For example, muscle strength was noted to be normal (5/5) throughout the lower extremities. Additionally, the individual radicular symptoms of constant pain and intermittent pain were characterized as "moderate" in severity, and paresthesias/dysesthesias and numbness only "mild" in severity.  The fact that radicular symptoms were only found to be "mild" or "moderate" in nature support a conclusion that the Veteran's overall radicular disabilities do not rise to ones that would be characterized as moderately severe.  The Board again notes that muscle strength was normal on testing, as was sensation to the thighs, knees, and lower legs/ ankles.  With respect to the foot/toes, the decrease-but not absence-in sensation shown during this examination does not compel the Board to find that "moderately severe" incomplete paralysis was more nearly approximated for either lower extremity.

Simply put, even with symptoms of radiating pain, numbness, and tingling, decreased sensation to the foot/toes, and paresthesias and/or dysesthesias, the Veteran still retained normal muscle strength and normal sensation to other parts of the lower extremities.  Normal muscle strength of the lower extremities, coupled with the fact that the Veteran merely demonstrated diminished but not absent sensation of the toes/feet during this time frame, compels the Board to find that at no time during the appeal period did he demonstrate symptoms representative of the criteria for the next higher, 40 percent rating under Diagnostic Code 8520.  His symptoms have not more nearly approximated moderately severe incomplete paralysis of the sciatic nerve for either lower extremity from September 2, 2015, onward.  

As such, the claims for higher ratings for right and left lower extremity radiculopathy after September 2, 2015, are denied. 


III.  Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id. "[I]nitially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  The Court provided that "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Id.

Turning to the threshold inquiry, the Board notes that the criteria of 38 C.F.R. 
§ 4.124a expressly contemplate the impairment caused by the sciatic nerve based on varying degrees of severity.  Here, the Veteran's complaints of radiating pain, numbness, and tingling, decreased sensation to the foot/toes, and paresthesias and/or dysesthesias are encompassed in the rating criteria's evaluation for moderate nerve impairment.  It cannot be said that these are symptoms that are not contemplated by the evaluation assigned moderate nerve impairment, especially since the diagnostic codes at issue here allow for a higher rating when a higher degree of impairment is shown, i.e. when the evidence demonstrates "moderately severe" or "severe" nerve impairment.  Accordingly, the Board finds that his symptoms are indeed contemplated by the schedular criteria of Diagnostic Code 8520.  As the rating criteria reasonably describe the Veteran's lower extremity radiculopathy symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met.

Because the Veteran also has other service connected disabilities, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances.  See Johnson, 762 F.3d at 1365; Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.") (emphasis added).   Here, however, the Veteran has not specifically described any unusual or exceptional features associated with his combined disabilities.  Nor, in this case, does the evidence otherwise suggest to the Board an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for referral based on the collective impact of multiple service-connected disabilities under Yancy.

Consequently, referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1).


ORDER

After September 2, 2015, a disability rating in excess of 20 percent for right lower extremity radiculopathy is denied.

After September 2, 2015, a disability rating in excess of 20 percent for left lower extremity radiculopathy is denied.




(CONTINUED ON THE NEXT PAGE)
REMAND

I.  Board Hearing on New and Material Evidence for Psychiatric Disorder Claims

With regard to the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD due to an in-service personal assault and/or major depressive disorder, a remand is necessary to ensure compliance with the Board's previous remand directive of November 2013.  In this regard, the November 2013 remand specifically directed that the "RO should take appropriate steps to schedule the Veteran for a hearing at the RO via videoconference before a Veterans Law Judge at the earliest opportunity."  Unfortunately, the directed development has not been completed even though the issue was recertified to the Board.  Accordingly, remand is necessary to ensure that the Veteran is afforded his requested hearing in accordance with all due process.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

II.  New Spine VA Examination with Adequate Range of Motion Considerations  

According to 38 C.F.R. § 4.59, "[w]ith any form of arthritis, painful motion is an important factor of disability."  The last sentence of that regulation indicates that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  In Correia v. McDonald, the Court determined that testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  Correia, 28 Vet.App. at 168-70.  In addition, the current VA Thoracolumbar Spine Conditions Disability Benefits Questionnaire (DBQ) asks examiners to indicate whether ROM is painful on "active, passive, and/or repetitive use testing," whether there is "pain when the joint is used in weight-bearing or nonweight-bearing," and whether any examination findings in this regard "contribute to functional loss or additional limitation of ROM."  VA Back DBQ, http://www.benefits.va.gov/COMPENSATION/dbq_ListBySymptom.asp,(last visited November 11, 2016).

Here, there is no statement included in the existing spine examination reports of June 2008 and September 2015 that such weight-bearing testing cannot or should not be conducted.  See Correia, 28 Vet. App. at 168-70.   In fact, despite the fact that the September 2015 VA examination report noted that there was evidence of pain with weight-bearing, neither of the examiners indicated whether the range of motion tests were performed using active and passive motion or were performed under weight-bearing and nonweight-bearing conditions; nor do they contain any indication that such testing could not or should not be performed or was somehow inappropriate in this case.  Accordingly, a remand is necessary so that the Veteran can be "tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint" as required by 38 C.F.R. § 4.59.

III.  Consideration of  Separate Compensable Ratings for Lower Extremity Radiculopathy Prior to September 2, 2015

The Veteran's 40 percent rating for the spine prior to September 2, 2015, has been in effect since 1977 pursuant to the old Diagnostic Code 5295-5285 under the pre-amended spine regulations.  Because the pre-amended spine regulations contemplated neurological symptoms in a single rating for the spine, a separate compensable rating for radiculopathy may be considered impermissible pyramiding.  See 38 C.F.R. § 4.14 (rating of the "same disability" or the "same manifestation" under various diagnoses is to be avoided).  However, depending on how the Veteran's spine disability is evaluated on remand and the rating he is entitled to under the amended spine regulations, these considerations will impact whether he may be entitled to a separate compensable rating for lower extremity radiculopathy.   Thus, the Board finds that the issues of entitlement to separate compensable ratings for left and right lower extremity radiculopathy prior to September 2, 2015, must be deferred pending adjudication of the evaluation of the spine prior to September 2, 2015.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

IV.  Consideration of TDIU

Finally, as noted in the Introduction, the Veteran has alleged and submitted SSA records suggesting that his spine disability precludes gainful employment. Currently, the Veteran does not meet the criteria for a consideration of TDIU under the schedular criteria of 38 C.F.R. § 4.16(a) for the entire appeal period:  the Veteran is currently in receipt of only a 50 percent combined evaluation from October 22, 2008, to September 2, 2015, and a combined 60 percent evaluation from September 2, 2015, onward.  Significantly, if the RO readjudicates the Veteran's spine condition, with neurological symptoms, and the schedular requirements for consideration of TDIU under 38 C.F.R. § 4.16(a) are still not met for any period on appeal, the issue of entitlement to TDIU on extraschedular basis under the provisions of 38 C.F.R. § 4.16(b) for that period must be referred to the Director of Compensation Service so that the Board may later proceed to enter a final appellate decision on extraschedular entitlement.  

Accordingly, the case is REMANDED for the following actions:

1.  With regard to the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD due to an in-service personal assault and/or major depressive disorder, schedule the Veteran for a video-conference hearing before a Veterans Law Judge.  A copy of the notice to the Veteran and his representative of the scheduling of the hearing should be placed in the record.  See 38 C.F.R. 
§ 20.704(b).  

2.  Arrange to have the Veteran scheduled for a VA spine examination.  After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should fully describe any and all functional deficits associated with the service-connected disability of the Veteran's thoracolumbar spine.

(a) As part of the examination, the examiner should conduct range of motion studies on the low back.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right lateral rotation.  In so doing, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so;

(b) If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.

(c) Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  

A complete medical rationale for all opinions expressed must be provided.

3.  Once the RO/AMC adjudicates the increased rating claims, if it is determined that the Veteran still does not meet the schedular criteria set forth under 38 C.F.R. 
§ 4.16(a) for any period on appeal, refer this matter to the Director of Compensation Service pursuant to the provisions of 38 C.F.R. § 4.16(b) for consideration of whether an extraschedular rating on the basis of TDIU is warranted.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


